Case 19-12269-KBO   Doc 70-34   Filed 11/12/19   Page 1 of 31




                     EXHIBIT HH
            Case 19-12269-KBO          Doc 70-34      Filed 11/12/19      Page 2 of 31
                                                                                 V&E Draft 9/28/19


                              LIMITED FORBEARANCE AGREEMENT

        This LIMITED FORBEARANCE AGREEMENT (this “Agreement”), dated as of
September [29], 2019 (the “Effective Date”), is by and among MTE Holdings LLC, a Delaware
limited liability company (the “Borrower”); MTE Partners LLC, a Delaware limited liability
company (“MTE Partners”); and Olam Energy Resources I LLC, a Delaware limited liability
company, (“Olam”, together with MTE Partners, the “Parent Companies”; together with the
Borrower, the “Obligors”); each of the Lenders (as defined below) party hereto; and Riverstone
Credit Management, LLC, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

                                           RECITALS:

        A.     The Loan Documents. The Obligors are indebted to the Lenders and have granted
collateral security as evidenced by certain instruments, agreements and documents, including,
without limitation, that certain Term Loan Credit Agreement, dated as of September 17, 2018, by
and among the Borrower, the Administrative Agent, and the financial institutions party thereto
from time to time, as lenders (“Lenders”) (as amended by that certain Limited Waiver and First
Amendment to Term Loan Credit Agreement, dated as of February 20, 2019 (the “First
Amendment”) and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time pursuant to the terms thereof, the “Credit Agreement”),
and the other Loan Documents (as defined in the Credit Agreement); such indebtedness being
secured by perfected, first priority security interests in and liens on (i) substantially all property
of the Borrower (the “Collateral”) as provided in the Security Instruments (as defined in the
Credit Agreement) and (ii) the “Collateral” as defined in that certain Pledge Agreement, dated as
of September 17, 2018, made by the Parent Companies in favor of the Administrative Agent.

       B.      Existing Defaults. The Obligors acknowledge that certain Events of Default
under the Loan Documents have occurred and are continuing, each as more specifically
described in Exhibit A attached hereto (collectively, the “Specified Defaults”).

        C.      Forbearance Request by the Borrower and the Parent Companies. The Obligors
have requested that the Administrative Agent and Lenders forbear until October 11, 2019, from
exercising their rights and remedies arising as a result of the occurrence of the Specified Defaults
in order to allow the Obligors sufficient time to consider certain restructuring and financing
transactions to be agreed (collectively, with such other restructuring, financing and other related
transactions, the “Restructuring”). The Administrative Agent and the Lenders party hereto are
willing to grant such forbearance subject to the terms and conditions of this Agreement.

       NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

                                         AGREEMENTS:

       1.    Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the same meanings as set forth in the Credit Agreement or the other Loan Documents, as

                                                  1
            Case 19-12269-KBO         Doc 70-34     Filed 11/12/19     Page 3 of 31



applicable. In addition, the following terms, for the purposes of this Agreement, shall have the
following meanings:

              (a)      “Forbearance Period” means the period commencing on the Effective
       Date and continuing through and including the Termination Date, unless earlier
       terminated pursuant to the terms and provisions of this Agreement.

             (b)       “Termination Date” means 5:00 p.m. (New York, New York Time) on
       October 11, 2019.

               (c)       “Termination Event” means the occurrence of any of the following:
       (i) any representation or warranty made or deemed made by any Obligor in this
       Agreement shall be false, misleading or erroneous in any material respect when made or
       deemed to have been made; (ii) any Obligor’s failure to satisfy any Milestone in strict
       compliance with this Agreement; (iii) any Obligor shall fail to perform, observe or
       comply timely with any other covenant, agreement or term contained in this Agreement;
       (iv) any Default or Event of Default, other than the Specified Defaults, shall occur or
       shall have occurred under this Agreement or any of the Loan Documents; (v) any Obligor
       or Group Member shall commence a voluntary proceeding seeking liquidation,
       reorganization, or other relief with respect to itself or its debts under any bankruptcy,
       insolvency, or other similar law now or hereafter in effect or seeking the appointment of a
       trustee, receiver, liquidator, custodian, or other similar official of it or any part of its
       property or shall consent to any such relief or to the appointment of or taking possession
       by any such official in an involuntary case or other proceeding commenced against it or
       shall make a general assignment for the benefit of creditors or shall generally fail to pay
       its debts as they become due or shall take any action to authorize any of the foregoing;
       (vi) an involuntary proceeding shall be commenced against any Obligor or Group
       Member seeking liquidation, reorganization, or other relief with respect to it or its debts
       under any bankruptcy, insolvency, or other similar law now or hereafter in effect or
       seeking the appointment of a trustee, receiver, liquidator, custodian, or other similar
       official for it or any part of its property, in each case that remains undismissed or
       unstayed for five (5) consecutive calendar days; (vii) any event or condition shall occur
       after the Effective Date which shall have a Material Adverse Effect, as determined by
       Administrative Agent in its sole discretion; (viii) the exercise by the RBL Facility
       Administrative Agent or any RBL Facility Lender of any other obligations on account of
       the RBL Facility Credit Agreement of any right or remedy available to them in
       connection with any default under the documents governing the RBL Facility Credit
       Agreement, including, but not limited to acceleration of the loans under the RBL Facility
       Credit Agreement, any foreclosure or enforcement action against any collateral or Oil and
       Gas Properties of the Group Members; (ix) any additional “Event of Default” under the
       RBL Facility Credit Agreement not subject to the forbearance referenced in
       Section 4(b)(iv) below, (x) the exercise by any swap counterparty of any right or remedy
       available to them in connection with any default, event of default, “early termination
       event, “additional termination event”, the swap counterparty declaring any obligations
       under any Swap Agreement due and owing, or any similar event under any Swap
       Agreement, including, but not limited to any foreclosure or enforcement action against
       any collateral or Oil and Gas Properties of the Group Members; (xi) the exercise by any


                                                2
     Case 19-12269-KBO         Doc 70-34     Filed 11/12/19     Page 4 of 31



creditor or holder of any other any agreement or instrument evidencing or governing
Indebtedness, if the sum of the aggregate principal amount outstanding under any such
agreement or instrument plus any amounts available to be drawn thereunder exceeds
$200,000 (such Indebtedness, “Material Indebtedness”) of any Obligor or Group Member
of any right or remedy available to them in connection with any default under the
documents governing such Material Indebtedness, including, but not limited to
acceleration of such Material Indebtedness, any foreclosure or enforcement action against
any Collateral, (xii) the Interim CFO shall notify the Administrative Agent or the Lenders
(A) that the Borrower is failing to provide open and unfettered access to all information
of the Obligors and Group Members, (B) that the Interim CFO is not getting access to the
Obligors’ and Group Members’ managers, employees, accountants, counsel and other
representative as needed to perform the scope of its engagements or (C) that the Interim
CFO is unable to perform its duties due to interference from management, (xiii) the
aggregate amount of Indebtedness in the form of accounts payable described in Item 2 of
Exhibit A attached hereto exceeds the cap amount listed on Exhibit A and (xiv) the filing
of any mechanics lien, vendor liens or similar encumbrances after the Effective Date.

2.     Forbearance.

        (a)      Forbearance. Subject to the terms of this Agreement, and only so long
as no Termination Event shall have occurred, the Administrative Agent and the Lenders
hereby agree to forbear until the Termination Date from exercising their rights and
remedies under the Loan Documents arising from Specified Defaults. Notwithstanding
the foregoing, the forbearance granted by the Administrative Agent and the Lenders
pursuant hereto shall not (x) constitute and shall not be deemed to constitute a waiver of
any of the Specified Defaults or of any other Default or Event of Default under the Loan
Documents and (y) prohibit the application of the post-default interest rate provided for
in Section 2.6(c) of the Credit Agreement from and after the occurrence of any Event of
Default (regardless of whether such Event of Default is a Specified Default). On and
after the Termination Date, or such earlier date on which a Termination Event occurs,
Administrative Agent’s and Lenders’ agreement hereunder to forbear shall terminate
automatically without further act or action by the Administrative Agent or the Lenders,
and the Administrative Agent and the Lenders shall be entitled to exercise any and all
rights and remedies available to it or them under the Loan Documents and this
Agreement, at law, in equity, or otherwise.

        (b)       Interest Payments and Other Payments. Borrower shall pay to the
Administrative Agent on demand, for the benefit of the Lenders on a pro rata basis, the
default interest, which interest shall, on and after the earliest date of occurrence of any
Specified Event of Default, accrue at the post-default rate provided for in Section 2.6(c)
of the Credit Agreement. Borrower also agrees to reimburse the Administrative Agent
and the Lenders upon demand for all out-of-pocket expenses (including attorneys’ fees
and fees of any other advisors, including AlixPartners) incurred in connection with the
negotiation of this Agreement, other restructuring and refinancing transactions, whether
or not consummated, of any Secured Obligations, and any enforcement of any Secured
Obligations. Borrower acknowledges and agrees that all such expenses are being



                                         3
           Case 19-12269-KBO          Doc 70-34     Filed 11/12/19     Page 5 of 31



       incurred in connection with a workout, restructuring, or negotiation in respect of the
       Loans as such terms are used in Section 10.2 of the Credit Agreement.

       3.      Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into this Agreement, the Obligors hereby jointly and severally represent and
warrant to the Administrative Agent and the Lenders as follows:

               (a)      Organization; Existence. Each Obligor and each Group Member (a) is
       duly organized, validly existing and in good standing under the laws of its jurisdiction of
       organization as identified in Schedule 4.1 of the Credit Agreement, (b) has all requisite
       power and authority, and has all material governmental licenses, authorizations, consents
       and approvals necessary, to own and operate its Properties, to carry on its business as
       now conducted and as proposed to be conducted, to enter into this Agreement to the
       extent it is a party and to carry out the transactions contemplated herein, and (c) is
       qualified to do business and in good standing in every jurisdiction where its assets are
       located and wherever necessary to carry out its business and operations as now
       conducted, except where the failure to be so qualified or in good standing would not have
       a Material Adverse Effect

              (b)       Due Authorization. The execution, delivery and performance of this
       Agreement have been duly authorized by all necessary corporate, limited liability
       company or partnership (as applicable) action and, if required, shareholder, member
       and/or partner action, on the part of each Obligor and each Group Member.

               (c)      No Conflict. The execution, delivery and performance by each of the
       Obligors and each Group Member of this Agreement do not and will not (i) violate in any
       material respect any provision of any Governmental Requirement applicable to, or any of
       the Organizational Documents of, any Obligor or any Group Member; (ii) conflict with,
       result in a material breach of or constitute (with due notice or lapse of time or both) a
       material default under any RBL Facility Loan Document or any Material Contract of any
       Obligor or any Group Member; (iii) result in or require the creation or imposition of any
       Lien upon any of the Properties or assets of any Obligor or any Group Member (other
       than any Liens created under any of the Loan Documents in favor of Administrative
       Agent, on behalf of the Lenders and other Permitted Liens); (iv) result in any material
       default, noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
       any permit, license, authorization or approval applicable to any Obligor’s or any Group
       Member’s operations or any of its Properties or (v) require any approval of stockholders,
       members or partners or any approval or consent of any Person under any RBL Facility
       Loan Document or any Material Contract of any Obligor or any Group Member, except
       for such approvals or consents which will be obtained on or before the Effective Date and
       disclosed in writing to Administrative Agent and the Lenders.

               (d)       No Defenses. As of the Effective Date, the outstanding principal
       balance of the Loans is $410,000,000, and, as of October 1, 2019, the outstanding amount
       of interest (excluding any default interest) on account of the Loans will be $11,859,671.
       None of Obligors has any defenses to payment, counterclaims, or rights of setoff with
       respect to the Loans or any other Secured Obligations existing as of the Effective Date.


                                                4
    Case 19-12269-KBO           Doc 70-34     Filed 11/12/19      Page 6 of 31



        (e)      No Other Defaults. Except for the Specified Defaults, (i) no Default or
Event of Default under the Loan Documents has occurred and is continuing, (ii) no
default, event of default, or similar event has occurred and is continuing under the RBL
Facility Credit Agreement, and (iii) no default, event of default, “early termination
event”, “additional termination event”, or similar event has occurred and is continuing
under any Swap Agreement to which any of the Obligors or any of the Group Members is
a party.

        (f)      Loan Document Representations and Warranties. Other than as they
relate to the Specified Defaults, the representations and warranties set forth in Section 4
of the Credit Agreement and the representations and warranties set forth in the other Loan
Documents are true and correct on and as of the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct as of such earlier date).

       (g)       Taxes. All payments due to all taxing authorities with respect to the
Collateral are current as of the Effective Date.

       (h)       Governmental Consents. The execution, delivery and performance by
each of the Obligor and each of the Group Members of this Agreement do not and will
not require any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority to be made, taken or obtained by an Obligor or a
Group Member.

       (i)        Adverse Proceedings, etc.        There are no Adverse Proceedings,
individually or in the aggregate, which could reasonably result in a Material Adverse
Effect. No Obligor or Group Member (i) is in violation of any Governmental
Requirement of any Governmental Authority (including, to the knowledge of the
Obligors or Group Members, Environmental Laws) that, individually or in the aggregate,
could result in a Material Adverse Effect, or (ii) is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority, domestic or foreign, that relate to this Agreement, any other Loan Document,
any Related Agreement or any of the Transactions.

       (j)       Material Contracts. Each of the Obligors’ and the Group Members’
material contracts (including, without limitation, all material leases) shall be in full force
and effect and shall not be impaired or terminated as a result of the Obligors’ or the
Group Members’ entry into this Agreement or the transactions contemplated herein, and
the counterparties to such contracts shall not have the ability to terminate or modify such
agreement as a result of the transactions contemplated by the Restructuring.




                                          5
            Case 19-12269-KBO         Doc 70-34     Filed 11/12/19     Page 7 of 31



       4.      Covenants. Notwithstanding any provisions to the contrary contained in the Loan
Documents, Obligors hereby covenant and agree that, during the Forbearance Period, each of
them will, and will cause each Group Member to, perform, observe and comply with each of the
following covenants:

              (a)       Compliance with Related Documents, this Agreement, and Law. Each
       Obligor and each Group Member will timely perform, observe and comply with each
       covenant, agreement and term contained in this Agreement and each of the Loan
       Documents, including, without limitation, the fees and payments required thereunder.
       Each Obligor will, and will cause each Group Member to, comply, and will use
       commercially reasonable efforts to cause all other Persons (including any operator), if
       any, on or occupying any Facilities or any Oil and Gas Properties to comply, with the
       requirements of all applicable Governmental Requirements of any Governmental
       Authority (including all Environmental Laws) in all material respects.

              (b)       Restructuring Milestones. The Obligors shall pursue and consummate
       the Restructuring on the following timeline (such deadlines, the “Milestones”):

                              (i)     On or before October 2, 2019, the Borrower shall have
engaged an interim Chief Financial Officer (“Interim CFO”) from Alvarez & Marsal LLC on
terms and conditions (including the scope of engagement), in each case acceptable to the
Administrative Agent in its sole discretion.

                            (ii)   On or before October 2, 2019, the Borrower shall have
delivered the Budget described in Section 4(d), together with an aging of each Obligor’s and
each Group Member’s receivables and payables in accordance with Section 4(d) of this
Agreement.

                              (iii) On or before October 2, 2019, the Borrower shall have
engaged Evercore Partners (the “Strategic Advisor”), who shall (x) conduct a strategic review
process in contemplation of one or more strategic transactions, including, but not limited to, an
asset sale, merger or an additional capital raise, in an effort to improve the Borrower’s leverage
and liquidity profile and (y) whose scope of engagement is acceptable to the Administrative
Agent in its sole discretion.

                              (iv)    On or before October 4, 2019, the RBL Facility
Administrative Agent shall have (x) agreed to forbear from exercising certain rights and
remedies as a result of the defaults and events of default under the RBL Facility Credit
Agreement that correspond to the Specified Defaults, which forbearance agreement shall be on
terms and conditions satisfactory to the Administrative Agent in its sole discretion and (y)
executed definitive documentation with respect to the amendment to the RBL Facility Credit
Agreement to allow for funding a new second-out tranche of debt in the RBL Facility and on
terms and conditions and in form and substance satisfactory to the Administrative Agent in its
sole discretion (it being understood that no Lender hereunder shall have any obligation to
participate in any such second-out tranche).




                                                6
            Case 19-12269-KBO         Doc 70-34     Filed 11/12/19      Page 8 of 31



                              (v)    On or before October 9, 2019, the Administrative Agent
shall have received from the Borrower a formal written and detailed proposal to refinance
outstanding Obligations under the Credit Agreement, such proposal to include specific sources
and uses for any new capital that would refinance the Secured Obligations, the anticipated timing
of such transaction and expected counterparties, in each case satisfactory to the Administrative
Agent in its sole discretion.

               (c)      Financial Statements. The Borrower shall deliver to the Administrative
       Agent and the Lenders, no later than twenty (20) days after the end of each calendar
       month, a copy of the unaudited consolidated balance sheet for the Borrower and its
       consolidated Subsidiaries, and such break-outs, consolidating spreadsheets and
       eliminating entries for the Borrower and its consolidated Subsidiaries, and related
       statements of operations, stockholders’ equity, as applicable, and cash flows as of the end
       of and for such calendar month and the then elapsed portion of the fiscal year. Such
       financial statements shall be delivered together with a Financial Officer Certification with
       respect thereto and any operating reports prepared by management for such period.

               (d)      Budget and Cash Flow Forecasts. The Borrower shall deliver to the
       Administrative Agent and the Administrative Agent’s Financial Advisor (as defined
       below), in each case subject to the review, confirmation, and approval of the Interim
       CFO, (i) by no later than noon (12:00 P.M.) Central Time on Wednesday of each week
       beginning on the first Wednesday after the Effective Date and by no later than noon
       (12:00 P.M.) Central Time on each Wednesday thereafter, an updated weekly budget and
       13-week cash flow forecast, in each case in form and substance acceptable to the
       Administrative Agent in its sole discretion, setting forth all sources and uses of cash, and
       beginning and ending cash balances (the “Budget”), and (ii) by no later than Wednesday
       at noon (12:00 P.M.) Central Time of each week, a variance report, reconciling the prior
       week’s cash flow forecast to the actual sources and uses of cash for the prior week, along
       with a line-by-line reconciliation and explanation of material variances. The Obligors
       and the Group Members shall also provide the Administrative Agent access to the
       Obligors’ and the Group Members’ management to discuss any variances. The Obligors
       shall not, and shall not permit any Group Members to, permit (i) more than a ten percent
       (10%) variance per week on a line item basis above the projected uses set forth in the
       Budget, (ii) more than a ten percent (10%) variance per week on a line item basis below
       projected sources set forth in the Budget, (iii) the net cash flow from aggregate sources
       and uses to have more than a five percent (5%) variance per week below the net cash
       flow from aggregate sources and uses set forth in the Budget and (iv) any capital
       expenditures not in compliance with Section 4(o) below. For the avoidance of doubt,
       each Budget and any modification to the Budget then in effect shall require the approval
       of the Administrative Agent and the Requisite Lenders in their sole discretion.

               (e)      Reconciliation Reports.      The Borrower shall deliver to the
       Administrative Agent and the Lenders concurrently with each Budget (i) a variance
       report reconciling the prior week’s cash flow forecast to the actual sources and uses of
       cash for the prior week, along with a line-by-line reconciliation and explanation of
       material variances, and (ii) a listing of each Obligor’s and each Group Member’s
       accounts receivable, including invoices aged by invoice date and due date (with an


                                                7
            Case 19-12269-KBO          Doc 70-34      Filed 11/12/19      Page 9 of 31



       explanation of the terms offered), together with a summary specifying the name, address,
       and balance due for each account debtor, and a schedule and aging of each Obligor’s and
       each Group Member’s accounts payable.

               (f)       Notices. Borrower shall give the Administrative Agent prompt written
       notice of the following:

                             (i)   Any notice of a default or required redemption relating to
any Material Indebtedness of any Obligor (including, without limitation, with respect to the RBL
Facility Credit Agreement and any Swap Agreement);

                              (ii)   Any actual or threatened suspension of services by the
providers of Borrower’s midstream and gathering services or any other adverse development in
Borrower’s relationship with such providers;

                               (iii) The filing or commencement of, or the threat in writing of,
any action, suit (whether in state or federal court), proceeding, receivership, involuntary petition
in bankruptcy, investigation or arbitration by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or affecting any of the
Obligors or Group Members not previously disclosed in writing to the Administrative Agent and
the Lenders or any material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent and the Lenders);
and

                              (iv)    Any notice of the filing or recordation of a mechanic’s,
materialmen’s or other like Lien received by any of the Obligors or Group Members with respect
to any of their Oil and Gas Properties.

               (g)        Information.     The Obligors shall cooperate with any financial,
       regulatory, or legal advisors in performing their work as financial, regulatory, or legal
       advisor to the Administrative Agent. In addition to any notices required to be given
       under the Loan Documents, the Obligors, the Group Members and their Advisors will
       provide the Administrative Agent and the Lenders with such other information as may be
       requested by the Administrative Agent from time to time, within one day of such request,
       including, without limitation, copies of any bank or other financial institution statements;
       financial statements; accounts receivable and accounts payable agings; transactional
       documentation; litigation pleadings, depositions, related documents and transcripts;
       letters of intent or offers to purchase, lease or license any portion, all or substantially all
       of the assets or ownership interests of any of the Obligors or Group Members; and letters
       of intent or commitments for any capital investment, loan or other financing in or to any
       of the Obligors or Group Members, except, in each case, to the extent expressly
       designated as confidential and not to be disclosed to the Obligors’ or Group Members’
       secured lenders. The Borrower hereby acknowledges the Administrative Agent’s right
       under the Credit Agreement to engage any financial, regulatory, or legal advisor in its
       sole discretion under these circumstances and agrees to reimburse Administrative Agent
       for the fees and expenses of such professionals as provided in Section 2(b).




                                                 8
    Case 19-12269-KBO          Doc 70-34      Filed 11/12/19     Page 10 of 31



        (h)       Access. The Administrative Agent, the Lenders, and their agents and
advisors, including AlixPartners LLP or such other financial advisor as appointed by the
Administrative Agent at the direction of the Requisite Lenders (the “Administrative
Agent’s Financial Advisor”), shall have access during normal business hours to the
Obligors’ and the other or Group Members’ business premises and to the Collateral and
the Oil and Gas Properties to review, appraise and evaluate the physical condition of the
Collateral and the Oil and Gas Properties and to inspect the books, records and reports of
Obligors and the Group Members concerning the operation of the Obligors’ and the
Group Members’ businesses, financial condition, the transfers and expenditures of funds
generated therefrom, the accrual of expenses relating thereto, and any and all other
records relating to the operations of the Obligors and the Group Members. The Obligors
and the Group Members and their Advisors will fully cooperate with the Administrative
Agent, the Lenders and their agents and advisors, including the Administrative Agent’s
Financial Advisor, regarding such reviews, evaluations, and inspections, and the Obligors
and the Group Members shall make their employees, consultants and professionals
reasonably available to the Administrative Agent, the Lenders, and the Administrative
Agent’s other professionals and consultants, including the Administrative Agent’s
Financial Advisor, in conducting such reviews, evaluations, and inspections.

         (i)      Status Updates. During the Forbearance Period, the Borrower will
provide to the Administrative Agent and the Lenders, via scheduled weekly conference
calls, status updates with respect to the material operations of the Obligors and the Group
Members and the implementation and activities of the Interim CFO and the Strategic
Advisor, including, without limitation, any updates with respect to any sale, transfer, or
disposition of any real property by the Obligors or the Group Members and commitments
to provide capital for the Obligors or the Group Members.

        (j)       Obligors’ Advisors. The Obligors shall maintain their engagement of
each of (i) Alvarez & Marsal LLC, as the Interim CFO engaged pursuant to
Section 4(b)(i) and (ii) Evercore Partners, as the Strategic Advisor engaged pursuant to
Section 4(b)(iii), and in the event either one or more of such engagements shall terminate,
such replacement advisors or officers of comparable standing and reputation to which the
Administrative Agent may consent in writing in its sole discretion (collectively, the
“Advisors”) at all times during the Forbearance Period. In each case, the scope of the
engagement of the Advisors shall be acceptable to the Administrative Agent in its sole
discretion, and shall include, in each case without limitation, (x) in the case of the Interim
CFO, approving any expenditures (or any commitments to make any expenditures) and
exclusive authority over managing and communicating with the Group Members’
vendors and trade creditors (in each case, in accordance with Budget then in effect) and
(y) in the case of the Strategic Advisor, evaluation of the transactions described in
Section 4(b)(iii). The Obligors authorize the Administrative Agent and its agents,
advisors, and professionals to communicate with the Obligors’ and Group Members’
Advisors without notice to, or the presence of, the Obligors or the Group Members.

       (k)       Interim CFO and Strategic Advisor. The Borrower agrees, and agrees to
cause each of the Interim CFO and Strategic Advisor to:



                                          9
    Case 19-12269-KBO          Doc 70-34      Filed 11/12/19     Page 11 of 31



                      (i)      conduct a conference call no less frequently than once a
       week with the Administrative Agent and its agents and advisors, for the purpose
       of informing the Administrative Agent of the status of his or her restructuring
       efforts and other status updates; and

                      (ii)  provide such other information, reports, and strategy
       options as the Administrative Agent may request from time to time.

        (l)       No Control. No act committed or action taken by the Administrative
Agent or any Lender under this Agreement or the Loan Documents will be used,
construed, or deemed to hold the Administrative Agent or any Lender to be in control of
any Obligor or any Group Member, or the governance, management or operations of any
Obligor or any Group Member for any purpose, without limitation, or to be participating
in the management of any Obligor or any Group Member or acting as a “responsible
person” or “owner or operator” or a person in “control” with respect to the governance,
management or operation of any Obligor or any Group Member or their respective
businesses (as such terms, or any similar terms, are used in the U.S. Bankruptcy Code,
the Code, or CERCLA, each as may be amended from time to time, or any other federal
or state statute, at law, in equity, or otherwise) by virtue of the interests, rights, and
remedies granted to or conferred upon the Administrative Agent or any Lender under this
Agreement or the Loan Documents.

        (m)       Preservation of Collateral. Each Obligor shall maintain the liens and
security interests created by the Security Instruments as first priority, perfected liens and
security interests and shall defend such security interest against the claims and demands
of all Persons whomsoever except for Liens permitted under the Credit Agreement. At
any time and from time to time, upon the request of the Administrative Agent, and at the
sole expense of the Obligors, the Obligors will promptly and duly give, execute, deliver,
indorse, file or record any and all amendments, notices (including, without limitation,
notifications to financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all steps or
acts that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the validity, perfection
or priority of, the Liens granted by the Security Instruments or to enable the
Administrative Agent to enforce its rights, remedies, powers and privileges under the
Security Instruments with respect to such Liens or to otherwise obtain or preserve the full
benefits of the Security Instruments and the rights, powers and privileges therein granted.

        (n)       Asset Sales. Notwithstanding anything to the contrary in any Loan
Document or herein, no Obligor or Group Member shall sell, convey, or otherwise
transfer any of its assets without the written consent of the Administrative Agent.

        (o)    Capital Expenditures. Notwithstanding anything to the contrary in any
Loan Document or herein, the Borrower shall not, and shall not permit any Group
Member to, make Consolidated Capital Expenditures in any manner unless approved by
the Interim CFO and such Consolidated Capital Expenditures are expressly described in


                                         10
           Case 19-12269-KBO         Doc 70-34      Filed 11/12/19    Page 12 of 31



       and permitted by the Budget then in effect that has been approved by the Administrative
       Agent and the Requisite Lenders in their sole discretion (it being understood that the
       Borrower shall not, and shall not permit any Group Member, to make any Consolidated
       Capital Expenditures if no Budget has been so approved).

              (p)     Cessation of Drilling Activity. Notwithstanding anything to the contrary
       in any Loan Document or herein, the Borrower shall not, and shall not permit any Group
       Member to, engage in any drilling activities (provided that the Group Members may
       engage in completion work already in progress on the date hereof).

               (q)      Information Regarding Strategic Transactions. Promptly following
       receipt or preparation thereof (and in any event, within one day of such receipt or
       preparation), the Obligors, the Group Members and their Advisors will provide the
       Administrative Agent and the Lenders with any proposals regarding any material asset
       sales, joint ventures, equity investments or other strategic transactions, including any
       summaries or terms sheets in respect of any transaction or supporting information for any
       such transaction, including financial or valuation analysis and any production or
       operating information.

The failure of any Obligor or Group Member to timely comply with the terms of this Section 4
shall constitute (i) a Default and an Event of Default under and for all purposes of the Credit
Agreement and the other Loan Documents, and (ii) a Termination Event hereunder.

       5.     Conditions Precedent. As a condition to the commencement of the Forbearance
Period on the Effective Date, each of the following conditions shall have been fulfilled by the
Obligors:

              (a)      This Agreement. The Administrative Agent shall have received duly
       executed counterparts of this Agreement from each of the Obligors, the Administrative
       Agent, and the Lenders.

              (b)        Due Diligence. The Administrative Agent shall have completed its
       business, legal, tax, structuring, and other due diligence review.

        6.      Ratification of Related Documents and Collateral. Each Obligor hereby
acknowledges that it has received from the Administrative Agent proper notice of Default with
respect to the Specified Defaults. Each of the Obligors hereby waives (a) any further notice of
Default, notice of intent to accelerate, or demand for payment and (b) any further opportunity to
cure any of the Specified Defaults. Except as modified by this Agreement, each Obligor hereby
acknowledges, ratifies, reaffirms, and agrees that each of the Loan Documents, and the first
priority, perfected liens and security interests created thereby in favor of the Administrative
Agent in the Collateral, are and will remain in full force and effect and binding on Obligors, and
are enforceable in accordance with their respective terms and applicable law. Each Obligor
acknowledges, ratifies, and reaffirms all of the terms and provisions of the Loan Documents,
except as modified herein, which are incorporated by reference as of the Effective Date as if set
forth herein including, without limitation, all promises, agreements, warranties, representations,
covenants, releases, indemnifications, and waivers of jury trials contained therein. Each Obligor



                                               11
           Case 19-12269-KBO          Doc 70-34      Filed 11/12/19     Page 13 of 31



hereby acknowledges, ratifies, and confirms the Credit Agreement, the Notes, the Security
Instruments, the other Loan Documents, and all of their respective debts and obligations to the
Administrative Agent and each Lender thereunder. Each Obligor acknowledges and agrees that
in the event the Administrative Agent seeks to take possession of any or all of the Collateral
securing any of the Secured Obligations by court process, each Obligor irrevocably waives, to
the fullest extent permitted by law, any bonds and any surety or security relating thereto required
by any statute, court rule or otherwise as an incident to such possession. Each Obligor hereby
agrees and acknowledges that the Secured Parties require and will require strict performance by
each Obligor of all of its respective obligations, agreements, and covenants contained in the
Credit Agreement and the other Loan Documents (including any action or circumstance that is
prohibited or limited during the existence of a Default or Event of Default), and no action or
inaction by any Secured Party regarding any Default or Event of Default is intended to be or
shall be a waiver thereof. Each Obligor hereby also agrees and acknowledges that no course of
dealing and no delay in exercising any right, power, or remedy conferred to any Secured Party in
the Credit Agreement or in any other Loan Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy.

        7.     Remedies Upon Termination Event. Upon the occurrence of a Termination
Event, (a) the Forbearance Period will terminate without further act or action by the
Administrative Agent or any Lender and (b) the Administrative Agent will be entitled
immediately to accelerate the Secured Obligations, institute foreclosure proceedings against the
Collateral and to exercise any and all of Administrative Agent’s and the Lenders’ rights and
remedies available to the Administrative Agent and any Lender under the Loan Documents and
this Agreement, at law, in equity, or otherwise, without further opportunity to cure, demand,
presentment, notice of dishonor, notice of Default, notice of intent to accelerate, notice of intent
to foreclose, notice of protest or other formalities of any kind, all of which are hereby expressly
waived by the Obligors.

       8.      Acknowledgment of Defaults. The Obligors specifically acknowledge the
existence and continuation of the Specified Defaults.

     9.   WAIVER AND RELEASE. EACH OF OBLIGORS (IN ITS OWN RIGHT
AND ON BEHALF OF ITS RESPECTIVE PREDECESSORS, SUCCESSORS, LEGAL
REPRESENTATIVES, SUBSIDIARIES AND ASSIGNS) HEREBY EXPRESSLY AND
UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT IT HAS NO
SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES,
CLAIMS, CAUSES OF ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER
OR NATURE, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED,
LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN,
ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT,
AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY OF THEIR
RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS OR REPRESENTATIVES OR
ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS
(COLLECTIVELY, THE “LENDER-RELATED PARTIES”) OR ANY GROUNDS OR


                                                12
           Case 19-12269-KBO          Doc 70-34      Filed 11/12/19    Page 14 of 31



CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF
THE SECURED OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS OF THE
SECURED PARTIES. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF
ADMINISTRATIVE AGENT AND LENDERS TO ENTER INTO THIS AGREEMENT,
EACH OF OBLIGORS HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES
AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE
LENDER-RELATED PARTIES FROM, AND COVENANTS NOT TO SUE THE
LENDER-RELATED PARTIES FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS,
ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION, ACTIONS,
GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND
CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED,
LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN,
ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT,
ARISING OUT OF OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS,
WHICH ANY OBLIGOR NOW OWNS AND HOLDS, OR HAS AT ANY TIME
HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE
BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE
CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND
DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN
CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY
OTHER RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY ANY OF
OBLIGORS AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE,
COVENANT NOT TO SUE, OR WAIVER BY ANY OF OBLIGORS IN FAVOR OF
ANY OF THE LENDER-RELATED PARTIES.

         10.     No Obligation of the Secured Parties. Each Obligor hereby acknowledges and
understands that upon the expiration or termination of the Forbearance Period, if all the Specified
Defaults have not been cured or waived by written agreement in accordance with the Credit
Agreement, or if there shall at such time exist a Default or Event of Default, then the Secured
Parties shall have the right to proceed to exercise any or all available rights and remedies, which
may include foreclosure on the Collateral and/or institution of legal proceedings. The Secured
Parties shall have no obligation whatsoever to extend the maturity of the Secured Obligations,
waive any Events of Default or Defaults, defer any payments, or further forbear from exercising
its rights and remedies.

        11.    No Implied Waivers. No failure or delay on the part of the Administrative Agent
or any Lender in exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement, the Credit Agreement, the Notes, the Security Instruments, or
any other Loan Document shall operate as a waiver thereof or cause a modification of the Loan
Documents, entitle any Obligor to any other or further notice or demand whatsoever beyond
those required by the Loan Documents, or in any way modify, change, impair, affect, diminish,
or release any Obligor’s obligations or liability under the Loan Documents or any other liability
any Obligor may have to any Secured Party, nor shall any single or partial exercise of any right,
power or privilege under this Agreement, the Credit Agreement, the Notes, or any other Loan
Document preclude any other or further exercise thereof or the exercise of any other right, power
or privilege.


                                                13
           Case 19-12269-KBO         Doc 70-34      Filed 11/12/19    Page 15 of 31



     12.  INDEMNIFICATION. IN ADDITION TO, AND WITHOUT LIMITATION
OF, ANY AND ALL INDEMNITIES PROVIDED IN THE LOAN DOCUMENTS, EACH
OBLIGOR HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH
OF THE LENDER-RELATED PARTIES HARMLESS FROM AND AGAINST ANY
AND ALL CLAIMS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION,
SUITS, JUDGMENTS, COSTS, AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM OR RELATED TO
ANY OF THE LOAN DOCUMENTS OR THIS AGREEMENT. IF ANY ACTION, SUIT,
OR PROCEEDING IS BROUGHT AGAINST ANY OF THE LENDER-RELATED
PARTIES, OBLIGORS SHALL, AT SUCH LENDER-RELATED PARTIES’ REQUEST,
DEFEND THE SAME AT THEIR SOLE COST AND EXPENSE, SUCH COST AND
EXPENSE TO BE A JOINT AND SEVERAL LIABILITY OF OBLIGORS, BY
COUNSEL     SELECTED     BY     SUCH    LENDER-RELATED     PARTY.
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, THIS SECTION 12 SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL SURVIVE ANY DELIVERY AND PAYMENT ON THE
SECURED OBLIGATIONS, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

        13.    Survival of Representations and Warranties. All representations and warranties
made in this Agreement or any other Loan Document will survive the execution and delivery of
this Agreement, and no investigation by the Administrative Agent or any Lender or any closing
will affect the representations and warranties or the right of the Administrative Agent or any
Lender to rely upon them.

        14.     Review and Construction of Documents. Each of the Obligors hereby
acknowledges, represents, and warrants to the Administrative Agent and the Lenders that (a) the
Obligors and the Group Members have had the opportunity to consult with legal counsel of their
own choice and have been afforded an opportunity to review this Agreement with their legal
counsel, (b) the Obligors and the Group Members have reviewed this Agreement and fully
understand the effects thereof and all terms and provisions contained herein, and (c) the Obligors
and the Group Members have executed this Agreement of their own free will and volition. The
recitals contained in this Agreement shall be construed to be part of the operative terms and
provisions of this Agreement.

      15.    ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT AND THE
RELATED DOCUMENTS AS INCORPORATED HEREIN EMBODY THE FINAL, ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO REGARDING ADMINISTRATIVE
AGENT’S AND LENDERS’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND
REMEDIES ARISING AS A RESULT OF THE SPECIFIED DEFAULTS AND SUPERSEDE
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the parties hereto. The Loan Documents, as


                                               14
           Case 19-12269-KBO          Doc 70-34      Filed 11/12/19     Page 16 of 31



modified by this Agreement, continue to evidence the agreement of the parties with respect to the
subject matter thereof.

        16.     Notices. All notices, requests, demands and other communications under this
Agreement will be given in accordance with the provisions of the Credit Agreement, except that
notices to the Administrative Agent shall be given to the following:

               Riverstone Credit Management LLC
               712 Fifth Avenue, 36th Floor
               New York, NY 10015
               Attn: Christopher Abbate, Managing Director
               Telephone: (212) 271-2942
               Electronic mail: cabbate@riverstonecredit.com
               With a copy to: riverstoneagency@cortlandglobal.com

               with a copy (which shall not constitute notice) to:

               Vinson & Elkins LLP
               1001 Fannin, Suite 2500
               Houston, Texas 77002
               Attention: Brian Moss
               Phone: 713-758-3370
               Fax: 713-615-5845

       17.      Successors and Assigns. This Agreement will be binding upon, and will inure to
the benefit of, the parties hereto and their respective successors and assigns, provided that none
of Obligors may assign any rights or obligations under this Agreement without the prior written
consent of Administrative Agent.

        18.      Tolling of Statutes of Limitation. Each of the Obligors acknowledges and agrees
that the running of any statutes of limitation or doctrine of laches applicable to any claims or
causes of action that the Administrative Agent or the Lenders may be entitled to take or bring in
order to enforce their rights and remedies against any Obligor (or any of its respective assets) is,
to the fullest extent permitted by law, tolled and suspended until the Termination Date.

        19.    Arm’s-Length/Good Faith. This Agreement has been negotiated at arm’s-length
and in good faith by the parties hereto.

       20.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and applicable laws of the United States of
America. Sections 10.14, 10.15 and 10.16 of the Credit Agreement is hereby incorporated herein
in mutatis mutandis.

       21.     Interpretation. Wherever the context hereof will so require, the singular shall
include the plural, the masculine gender shall include the feminine gender and the neuter and
vice versa. The headings, captions and arrangements used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.



                                                15
            Case 19-12269-KBO          Doc 70-34      Filed 11/12/19     Page 17 of 31



       22.     Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed as if such invalid, illegal, or unenforceable provision had never
been contained herein.

        23.    Counterparts. This Agreement may be executed and delivered in any number of
counterparts, and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute one and the same instrument; provided that no party shall be bound by
this Agreement until each of the parties has executed a counterpart hereof. Execution of this
Agreement via facsimile or other electronic means shall be effective, and signatures received via
facsimile or other electronic means shall be binding upon the parties hereto and shall be effective
as originals.

        24.     Further Assurances. Each Obligor hereby agrees to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents, and to do all other
acts and things, as may be requested by the Administrative Agent as necessary or advisable to
carry out the intents and purposes of this Agreement.

       25.   Loan Document. This Agreement is a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents.



                                      [Signature pages follow]




                                                 16
          Case 19-12269-KBO      Doc 70-34    Filed 11/12/19    Page 18 of 31



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

BORROWER:                        MTE HOLDINGS LLC



                                 By:
                                 Name:
                                 Title:


PARENT COMPANIES:                MTE PARTNERS LLC



                                 By:
                                 Name:
                                 Title:


                                 OLAM ENERGY RESOURCES I LLC



                                 By:
                                 Name:
                                 Title:




               [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
       Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 19 of 31



ADMINISTRATIVE AGENT:               RIVERSTONE CREDIT MANAGEMENT,
                                    LLC, as Administrative Agent


                                    By:    ____________________________________
                                    Name:
                                    Title:




           [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
       Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 20 of 31



LENDERS:                            CPPIB CREDIT INVESTMENTS III INC., as
                                    Lender


                                    By:    ____________________________________
                                    Name:
                                    Title:




           [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 21 of 31



                             CENTAURUS CAPITAL LP, as Lender

                             By:    Centaurus Holdings, LLC, its General
                                    Partner


                             By:    ____________________________________
                             Name: John D. Arnold
                             Title: Manager of Centaurus Holdings, LLC




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 22 of 31



                             NEW JUTLAND PARTNERS, LP, as Lender

                             By:    New Jutland Management, LLC, its General
                                    Partner


                             By:    ____________________________________
                             Name: Brian Terp
                             Title: Manager




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 23 of 31



                             FENWOOD ROAD CAPITAL PARTNERS, LP,
                             as Lender

                             By:    Fenwood Road Management, LLC, its
                                    General Partner


                             By:    ____________________________________
                             Name: Timothy J. Detmering
                             Title: Manager




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 24 of 31



                             AG ENERGY FUNDING, LLC, as Lender

                             By:    Angelo, Gordon & Co., L.P., as its Manager

                             By:    ____________________________________
                             Name:
                             Title:




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 25 of 31



                             RIVERSTONE       CREDIT         PARTNERS   I
                             DIRECT, LP, as Lender


                             By:    ____________________________________
                             Name:
                             Title:




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 26 of 31



                             RIVERSTONE CREDIT               PARTNERS   II
                             DIRECT, LP, as Lender


                             By:    ____________________________________
                             Name:
                             Title:




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 27 of 31



                             RIVERSTONE      STRATEGIC               CREDIT
                             PARTNERS A-1 AIV, L.P., as Lender


                             By:    ____________________________________
                             Name:
                             Title:




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 28 of 31



                             VP RATTLESNAKE LLC, as Lender


                             By:    ____________________________________
                             Name:
                             Title:




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
Case 19-12269-KBO     Doc 70-34    Filed 11/12/19    Page 29 of 31



                             MELODY BUSINESS FINANCE, LLC, as
                             Lender


                             By:    ____________________________________
                             Name:
                             Title:




    [SIGNATURE PAGE TO MTE HOLDINGS LLC FORBEARANCE AGREEMENT]
           Case 19-12269-KBO          Doc 70-34      Filed 11/12/19     Page 30 of 31




                                        EXHIBIT A
                                   SPECIFIED DEFAULTS

       Each of the existing and prospective breaches of the Loan Documents set forth below are
Specified Defaults:

        1.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver audited financial statements with respect to the Fiscal Year 2018 without a
“going concern” or like qualification or exception and without any qualification or exception as
to the scope of such audit as required by Section 5.1(c) of the Credit Agreement.

       2.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the incurrence of additional Indebtedness in the form of accounts payable that is or at one time
was overdue for a period in excess of 90 days in violation of Section 6.1 of the Credit
Agreement; provided that this incurrence of additional Indebtedness shall only constitute a
Specified Default to the extent such incurrence was prior to the date hereof.

        3.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the creation of, and associated filings related to, mechanics liens with respect to certain accounts
payable, which mechanics liens were not created in the ordinary course of business and, with
respect to a portion of such mechanics liens, are related to accounts payable that are or at one
time were overdue for a period in excess of 90 days, which, in each case, is a violation of Section
6.2 of the Credit Agreement.

        4.     The Event of Default under Section 8.1(e) of the Credit Agreement as a result of
the failure to submit a new APOD for approval by the Super-Majority Requisite Lender as
required by Section 5.13 of the Credit Agreement upon the lapse of effectiveness of the most
recent APOD approved pursuant to the First Amendment.

      5.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
making Consolidated Capital Expenditures in a manner not provided for in the APOD or an
Approval Letter as required by Section 6.20 of the Credit Agreement.

        6.      The separate Events of Default under Section 8.1(d) of the Credit Agreement as a
result of the execution and delivery of (i) the First Amendment, (ii) the Borrowing Notice dated
as of February 22, 2019, (iii) the Borrowing Notice dated as of March 18, 2019 and (iv) the
Borrowing Notice dated as of April 1, 2019, in each case while the mechanics liens referenced in
clause (3) above were outstanding.

        7.      The separate Events of Default under Section 8.1(c) of the Credit Agreement as a
result of the failure to deliver (i) an executed and completed Compliance Certificate for the
Fiscal Quarter ending March 31, 2019 and (ii) an executed and completed Compliance
Certificate for the Fiscal Quarter ending June 30, 2019, in each case as required by Section 5.1(e)
of the Credit Agreement.

        8.      The Event of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to comply with the Total Asset Coverage Ratio for the Fiscal Quarter ending June 30,
2019 as required by Section 6.1(c) of the Credit Agreement.
           Case 19-12269-KBO         Doc 70-34     Filed 11/12/19     Page 31 of 31




        9.      The Events of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver notices of Defaults and Events of Default as required by Section 5.2(a) of
the Credit Agreement.

        10.    The Events of Default under Section 8.1(c) of the Credit Agreement as a result of
the failure to deliver notices of defaults and events of default under the RBL Facility Loan
Documents as required by Section 5.2(o) of the Credit Agreement.

       11.     The Event of Default under Section 8.1(b) of the Credit Agreement as a result of
the occurrence of certain “Events of Default” under the RBL Facility in connection with the
events described in the foregoing clauses (1) through (10) above.
